        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                       DECISION AND ORDER
             v.
                                                       6:19-CR-06180 EAW
DAVID C. COLEY and DARREN K.
BORDEAUX,

                    Defendants.


                                   BACKGROUND

      Defendant Darren K. Bordeaux (“Bordeaux”) stands accused, along with co-

defendant David C. Coley (“Coley”) (collectively “Defendants”), in a Superseding

Indictment (“SI”) returned on March 19, 2020, with violating 18 U.S.C. § 922(g)(1) (felon

in possession of firearm or ammunition), based on events occurring on February 21, 2019.

(Dkt. 25).1 Bordeaux filed a pretrial motion to suppress a witness’ identification of him.

(Dkt. 59 at 19). The identification was made by the alleged victim (hereinafter “V-1”) of

a menacing incident occurring on February 21, 2019, at or near 1312 Dewey Avenue,

Rochester, New York, at approximately 5:30 p.m. (See Dkt. 59-1). The identification

occurred before 8:00 p.m. that same day, pursuant to a showup procedure conducted shortly




1
       Because of the differences in their prior convictions, Coley and Bordeaux are
charged in separate counts of the SI, with Coley charged in Count 1 as an Armed Career
Criminal in violation of 18 U.S.C. § 924(e)(1) and Bordeaux charged in Count 2 in
violation of 18 U.S.C. § 924(a)(2). (Dkt. 25).

                                          -1-
         Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 2 of 8




after Bordeaux and Coley were apprehended by law enforcement. (Id.). The government

filed a response in opposition on August 14, 2020. (Dkt. 70 at 12-14). Oral argument was

held before the undersigned on August 27, 2020, at which time the Court indicated that it

would conduct a hearing concerning whether the showup identification procedure was

unnecessarily suggestive. (See Dkt. 73). The hearing was conducted on September 9,

2020. (Dkt. 80). Post-hearing submissions were filed by Bordeaux on September 30, 2020

(Dkt. 89), and by the government on October 8, 2020 (Dkt. 97).

                             EVIDENTIARY HEARING

       At the evidentiary hearing on September 9, 2020, the government presented two

witnesses, Rochester Police Department (“RPD”) Investigators Christopher Burgstrom and

Thomas Luciano,2 and admitted into evidence Government Exhibit 1, which was the RPD

Show-Up Identification Form RPD 1280 pertaining to Bordeaux that was completed by

Investigator Burgstrom. (See generally Dkt. 80). Bordeaux did not present any evidence.

(Id. at 79).

                          Testimony of Investigator Burgstrom

       Investigator Burgstrom testified that on February 21, 2019, he telephoned V-1 at

around 7:00 p.m., and V-1 told Investigator Burgstrom that he was preparing to head to

Buffalo, New York, for a scheduled flight for a weekend trip to Connecticut. (Id. at 9-10,

55-58). Investigator Burgstrom then telephoned V-1 a second time and asked him to return


2
       The Court finds both witnesses to be credible.

                                           -2-
        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 3 of 8




to the scene of the alleged menacing because “we had some individuals that we would like

[him] to take a look at.” (Id. at 14). Investigator Burgstrom did not tell V-1 anything about

the individuals. (Id.).

       Investigator Burgstrom testified concerning the identification procedures that

occurred at approximately 7:52 p.m. and 7:57 p.m. that evening. (Id. at 14, 26-29, 40). He

described the conditions as dark, clear, with lights illuminating the area. (Id. at 27). V-1

sat in the front passenger seat of Investigator Burgstrom’s vehicle, which was located in a

parking lot across the street from 1306 Dewey Avenue. (Id. at 19). Investigator Burgstrom

read the instructions verbatim from the RPD Show-Up Identification Form (Gov’t Ex. 1),

and V-1 indicated that he understood the instructions. (Id. at 18, 22-24). There were no

other police officers present in the parking lot area where Investigator Burgstrom sat with

V-1, nor were there any police vehicles in front of the storefronts across the street. (Id. at

15, 28-29).3 Prior to the showup, Investigator Burgstrom did not know the names of the

subjects. (Id. at 20, 38).

       Once Investigator Burgstrom indicated over the police radio that they were ready,

Investigator Luciano escorted an individual whom Investigator Burgstrom later learned

was Bordeaux, to the front of 1306 Dewey Avenue. (Id. at 28-29). Investigator Burgstrom

did not see Bordeaux emerge from a police vehicle; rather, the first time that he observed

him was when he was walking with Investigator Luciano. (Id.). Investigator Luciano was


3
       There were police vehicles down the road from the area. (Id. at 50).

                                            -3-
        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 4 of 8




dressed in business attire. (Id. at 29). Investigator Burgstrom could not recall if Bordeaux

was handcuffed. (Id. at 47). V-1 told Investigator Burgstrom that it looked like the

individual who menaced him, but because he appeared to be straining to see across four

lanes of traffic, Investigator Burgstrom arranged to drive his vehicle closer. (Id. at 30-32).

As Investigator Burgstrom slowly drove his vehicle past Bordeaux and Investigator

Luciano—about 10 feet away—V-1 positively identified Bordeaux as the individual who

menaced him with a gun. (Id. at 32-33). After the positive identification of Bordeaux, the

same procedure was conducted with Coley and V-1 indicated that he did not recognize

him. (Id. at 40-42).

                             Testimony of Investigator Luciano

       Investigator Luciano testified that, while wearing business attire (sport coat and tie

or suit), at 7:53 p.m. he removed Bordeaux from one of the marked patrol vehicles, walked

him to the front of 1306 Dewey Avenue so that he was underneath overhead lights, and

presented him for V-1 to view. (Id. at 63, 66). Investigator Luciano testified that he turned

Bordeaux in all positions so that he could be viewed. (Id. at 67). Bordeaux was handcuffed

behind his back. (Id.). Investigator Luciano testified that he did not point or gesture to

Bordeaux in any manner, and he did not do anything differently when Investigator

Burgstrom’s vehicle drove in front of them. (Id. at 67-68). Investigator Luciano recalled

that Investigator Burgstrom’s driver side of the vehicle was closer to them as he drove past




                                            -4-
        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 5 of 8




them. (Id. at 78). Investigator Luciano then repeated the same process with Coley, who

was also handcuffed. (Id. at 70).

                                    LEGAL STANDARD

       A pre-trial identification should be excluded “only if it was both produced through

an unnecessarily suggestive procedure and unreliable.” United States v. Bautista, 23 F.3d

726, 729 (2d Cir. 1994) (emphasis in original). Thus, the “first question is whether the

pretrial identification procedures were unduly suggestive of the suspect’s guilt.” United

States v. Maldonado-Rivera, 922 F.2d 934, 973 (2d Cir. 1990). If the answer to that

question is no, then “the trial identification testimony is generally admissible without

further inquiry into the reliability of the pretrial identification.” Id.; see also Brisco v.

Ercole, 565 F.3d 80, 88 (2d Cir. 2009) (“If the procedures were not suggestive, the

identification evidence presents no due process obstacle to admissibility; no further inquiry

by the court is required, and the reliability of properly admitted eyewitness identification,

like the credibility of the other parts of the prosecution’s case is a matter for the jury.”

(citation omitted)).

       Even where unnecessarily suggestive, an out-of-court identification will not be

excluded unless it is also unreliable, which is evaluated under the “totality of the

circumstances” and requires consideration of factors including “the opportunity of the

witness to view the criminal at the time of the crime, the witness’ degree of attention, the

accuracy of the witness’ prior description of the criminal, the level of certainty



                                            -5-
        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 6 of 8




demonstrated by the witness at the confrontation, and the length of time between the crime

and the confrontation.”     Neil v. Biggers, 409 U.S. 188, 199-200 (1972); see also

Maldonado-Rivera, 922 F.2d at 973 (if unnecessarily suggestive, “the court must then

weigh the suggestiveness of the pretrial process against factors suggesting that an in-court

identification may be independently reliable rather than the product of the earlier

suggestive procedures”).

       The Second Circuit has explained that a showup procedure is not, by definition,

unnecessarily suggestive so as to automatically satisfy the first step of the inquiry:

       While a “showup” procedure is inherently suggestive because it involves the
       presentation of a single suspect to a witness by the police (as opposed to a
       lineup, in which several individuals are presented to the police, only one of
       whom is the suspect), and has accordingly been “widely condemned,” . . . “a
       claimed violation of due process in the conduct of a confrontation depends
       on the totality of the circumstances surrounding it.” Accordingly, a showup
       identification violates due process only if it is an “unnecessarily suggestive”
       procedure.

Brisco, 565 F.3d at 88 (internal citations omitted and quoting Stovall v. Denno, 388 U.S.

293, 302 (1967)). “Exigent circumstances generally weigh in favor of concluding that a

showup identification procedure was not unnecessarily suggestive, because a showup

procedure may be necessary in such circumstances to quickly confirm the identity of a

suspect, or to ensure the release of an innocent suspect.” Id. “Acknowledging the

importance of these law enforcement objectives, courts frequently have upheld on-the-

scene show-ups conducted in temporal and geographic proximity to the alleged criminal

conduct, reasoning that such procedures are not unnecessarily suggestive.” United States


                                            -6-
        Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 7 of 8




v. Martinez, No. 11-CR-6181G, 2014 WL 1705210, at *5 (W.D.N.Y. Apr. 29, 2014)

(emphasis in original) (collecting cases), adopted, 2014 WL 4219557 (W.D.N.Y. Aug. 25,

2014). Thus, for example, the Second Circuit has rejected arguments that a pretrial

identification is unnecessarily suggestive and upheld its admission when made while a

defendant was in handcuffs, in the custody of police officers, and illuminated by

flashlights, immediately following a nighttime narcotics raid. Bautista, 23 F.3d at 729-30.

                                       ANALYSIS

      Here, the record establishes that just over two hours after the menacing incident,

and right after apprehending Bordeaux and Coley, a showup procedure was conducted in

front of 1306 Dewey Avenue. Although Defendants were both in handcuffs, “even if [the

handcuffs] could be seen by the witness[] in this case, which is unclear from the

record[, that] does not automatically render the procedure unduly suggestive.” Martinez,

2014 WL 1705210, at *6 (collecting cases).         No uniformed officers accompanied

Defendants during the identification procedure; rather, Investigator Luciano was the only

officer accompanying them and he was dressed in business attire. Officer Luciano did not

point or gesture to Bordeaux or Coley in any manner. V-1 was instructed by Investigator

Burgstrom in a non-suggestive manner about the procedures, and indeed, while V-1

promptly identified Bordeaux, he did not identify Coley as involved in the incident. In

other words, the results of the showup demonstrate the non-suggestive nature of the process

by virtue of the fact that both Bordeaux and Coley underwent the procedure in the same



                                           -7-
          Case 6:19-cr-06180-EAW Document 108 Filed 10/26/20 Page 8 of 8




manner, and yet the only positive identification occurred with respect Bordeaux. Under

the circumstances, and based upon the case law set forth above, the Court concludes that

the procedure was not unnecessarily suggestive.

                                      CONCLUSION

         For the foregoing reasons, Bordeaux’s motion to suppress the pretrial identification

(Dkt. 59) is denied.

         SO ORDERED.

                                            ______________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge


Dated:          October 26, 2020
                Rochester, New York




                                             -8-
